Citation Nr: 1812202	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  09-30 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for residuals of prostate cancer to include as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel

INTRODUCTION

The Veteran had a period of active service from September 1963 to September 1967.

This matter initially comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the Department of the Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  This claim was remanded in January 2012, December 2014, and March 2016.  The claim has now been returned to the Board.

This appeal was processed using the Legacy Content Manager Documents, and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT

The residuals of prostate cancer have been clinically diagnosed, however the Veteran's prostate disorder, including cancer residuals, has not been shown to be related to service or event or occurrence therein, including claimed herbicide exposure. 


CONCLUSION OF LAW

The criteria for establishing service connection for the residuals of prostate cancer, to include as secondary to exposure to herbicides have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2017). 

The Veteran has been provided information concerning his duties and VA duties in terms of developing the claims.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. 
§ 5103(a) (West 2014); 38 C.F.R. § 3.159(c) (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Veteran's service treatment and service personal records have been obtained and the Veteran has received treatment at VA health care facilities.  Any pertinent records concerning private treatment have been obtained.  The VA records have been obtained.

The Veteran was afforded a VA examination connected with the claim most recently in February 2015 which includes an opinion as to the etiology of his current residuals of prostate cancer to include as secondary to herbicide exposure and its relationship to his period of service.  The Board concludes that the examination is adequate and did adequately consider lay statements.  The Board finds that the Veteran's contentions and evidence were adequately discussed, and findings were complete concerning any residuals of prostate cancer to include as secondary to herbicide exposure.  This is especially true when the examination is considered in the context of the entire record.

As noted above, the Board remanded this matter in March 2016.  Specifically, the Board directed that a new VA addendum opinion and SSOC be prepared and sent to the Veteran if the claim was denied.  A review of the Veteran's claims file shows that he was provided an updated SSOC in November 2017.  As the requested development has been completed, all remand requirements have been met to make a determination on the Veteran's chronic lower back disorder, and the case may move forward without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

SERVICE CONNCTION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131(West 2014); 38 C.F.R. § 3.303 (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection for most forms of cancer may be presumed to have been incurred in service where demonstrated to a compensable degree within 1 year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2017).  Service connection for prostate cancer may be presumed to have been incurred in service where the Veteran was exposed to Herbicide exposure.  Id.  The Veteran was not stationed in Vietnam, but asserts that he suffered Herbicide exposure while moving herbicide agents while working as a warehouse specialist at George Air Force Base in Victorville, CA.  

The first element of Shedden is established for this claim because the record demonstrates that the Veteran's residuals of prostate cancer has been clinically established.  On a November 2006 private examination, the examiner diagnosed the Veteran's prostate cancer.  VA records also show the Veteran finished radiation treatment for prostate cancer on June 2007.  The dispositive question is whether the residuals of the Veteran's prostate cancer is secondary to herbicide exposure.   

In-service herbicide exposure may be conceded due to alternate means other than service in Vietnam, however there must be verification of such exposure and it must be determined through scientific means that such exposure was sufficient to cause the claimed condition.  

The Veteran' Service Treatment Records (STR's) from induction September 1963 to separation in September 1967 are silent on complaints, symptomatology, or diagnosis of prostate cancer or any residuals.  The STR's are also silent regarding the Veteran's exposure to herbicide agents. 

June 1964 STR's reveal that the Veteran was diagnosed with a cyst protruding from his left ear.  The Veteran asserts that the manifestation of the cyst correlates with exposure to herbicidal agents.  The STR's are silent as to the etiology of the Veteran's cyst. 

There is no documentation of the Veteran's prostate cancer or residuals diagnosis prior to November 2006.  The Veteran was diagnosed with prostate cancer, approximately thirty-nine years following the Veteran's discharge from military service. 

Private examinations dated December 2006, January 2007, August 2007, and March 2007, as a follow-up to a prostate cancer operation, repeatedly diagnose the Veteran with the prostate cancer and a history of hypogonadism, but did not opine as to the etiology of the Veteran's prostate cancer residual. 

During a December 2009 RO hearing and an October 2011 Travel Board hearing the Veteran testified that while stationed at duty station George Airforce Base as a warehouseman, he frequently loaded drums of herbicide agents onto cargo planes headed to Vietnam.  A request to the Department of Defense (DOD) archives for verification of the inventory regarding herbicides stored at George Airforce Base from September 1963 through September 1967 revealed that the DOD does not acknowledge any use, testing, storage, or transportation of herbicide agents at George Air Force Base, nor does any record exist of herbicide agents being transported at George Air Force Base during the September 1963 to the September 1967 time period. 

On A May 2, 2014 VA examination, the examiner noted the Veteran had a raised lesion on the left ear preauricular, but did not opine as to the etiology of whether the lesion related to the residuals of the Veteran's prostate cancer due to herbicide exposure. 

On a May 27, 2014 VA examination, the examiner performed a soft tissue mass excision on the Veteran's lesion of his left ear preauricular.  The examiner did not opine as to the etiology of the lesion or how it related to the Veteran's residuals of prostate cancer due to herbicide exposure. 

On a February 2015 VA examination to determine the etiology of the Veteran's skin disorder and it's relation to herbicide exposure, the examiner opined that it is as least as likely as not that the Veteran's sebaceous cyst, face, and residual scar from excision was incurred in or caused by his military service.  The examiner explained that the documentation in the claimant's medical service records of a left facial cyst establish the existence of this condition during his military career.  The examiner noted that it is beyond coincidence that the claimant had a cyst surgically resected in 2014, in the exact same anatomical location as the one documented in 1964.  The examiner explained that although the cyst is currently resected, any recurrence of a cyst on the face may be construed to be a recurrent manifestation of the condition identified while on active duty.  The examiner did not discuss whether the etiology of the Veteran's cyst was related to herbicidal exposure. 

On an April 2016 addendum opinion to the February 2015 VA examination opinion, the examiner noted that it is not uncommon for a cystic lesion of the skin to erupt and heal soon after eruption.  It is less likely than not that inclusion cyst of preauricular area removed, is the same cyst treated in 1964.  The examiner also noted that the prior VA examiner in an examination and history dated May 2014 notes the veteran's complaint of a left preauricular cyst "growing over several years" not decades.  The prior examiner also noted the Veteran revealing that he had a similar cyst as a child on his right side.  The examiner also noted that there is no mention of a previous cyst in this location or previous treatment of said cyst in 1964. The examiner highlighted that the prior examiner did not note that this cyst is related to herbicide exposure.  The examiner noted that the prior examiner did submit the cyst for pathology and found it to be consistent with an inclusion cyst.  The examiner explained that inclusion cysts are quite common in the general population and not a product of herbicide exposure. 

On a May 2017 addendum opinion to the February 2015 VA examination and the April 2016 VA addendum opinion to the May 2017 VA examination, the examiner opined that it is less likely as not that the Veteran was exposed to herbicides, including but not limited to Agent Orange during his active duty service.  The examiner expressed that his opinion is based on his notes from the Veteran's treatment and follow-up examination after a review of his pathology, and medical records from 1964 which documented a cyst in the same anatomical location.  The examiner expressed that in general, he ask a patient with multiple acne cysts about potential exposure to Agent Orange, however; the examiner noted that he does not see any record of his inquiry to the Veteran in his examination interview or in his treatment record.

Pursuant to the statutes, a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on February 1964 and ending on October 1966 shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service" 38 U.S.C.A. § 1116(f), 38 C F R. § 3 307(a)(6)(iii).  Here, the Veteran's service personnel records confirm that he did not serve in the Republic of Vietnam from July 1965 to February 1966, therefore, he is presumed to not have been exposed to herbicide agents during his active duty service.  However, as noted above, herbicide exposure may be conceded due to alternate means other than service in Vietnam, however there must be verification of such exposure and it must be determined through scientific means that such exposure was sufficient to cause the claimed condition.  
The Board finds that, the preponderance of the evidence is against finding that the Veteran's residuals of prostate cancer to include as secondary to herbicide exposure is service connected.  No evidence of the record from the Veteran's STR's to the Veterans VA and private treatment records demonstrate that the Veteran's condition is in any way service connected.  As noted, there is no objective evidence that Agent Orange was present at George Air Force Base at any time during the Veteran's active service.  Thus, herbicide exposure has not been confirmed.

The opinions of record to the Veteran's claims provided thorough and persuasive rationales, the preponderance of the most probative evidence weighs against the claims.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for residuals of prostate cancer to include as secondary to herbicide exposure is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


